Citation Nr: 0212625	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a respiratory 
condition as secondary to nicotine dependence acquired in 
service.

5.  Entitlement to service connection for a respiratory 
condition, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The evidence does not establish that tinnitus was 
causally or etiologically related to service.

2.  The evidence does not establish that nicotine dependence 
was causally or etiologically related to service.

3.  The evidence does not establish that a back condition was 
causally or etiologically related to service.

4.  The evidence does not establish that a respiratory 
condition secondary to nicotine dependence was causally or 
etiologically related to service.

5.  The evidence does not establish that a respiratory 
condition, to include as a result of asbestos exposure, was 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Nicotine dependence was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

4.  A respiratory condition as secondary to nicotine 
dependence acquired in service was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2001).

5.  A chronic respiratory disability, to include as a result 
of asbestos exposure, was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, and several 
letters issued by the RO during the pendency of the appeal, 
the veteran was given notice of the reasons and bases for the 
VA denial, the information and evidence necessary to 
substantiate the veteran's claim, as well as the applicable 
law.  The VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran. Service medical 
records and post service private and VA treatment reports are 
of record.  There has been no identification of any 
outstanding records with regard to the veteran's claim.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  In addition, certain chronic 
diseases, such as psychoses, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  That an 
injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).

Where a disability is proximately due to or the result of a 
service-connected disease or injury, it will also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a).

A.  Tinnitus

The veteran's service medical records show no findings or 
complaints of tinnitus.  

The veteran underwent a VA examination in February 2002.  The 
veteran reported having intermittent tinnitus that occurs 1 
to 2 times a week with each episode lasting around five 
minutes.  The veteran stated that he noticed the tinnitus 
beginning sometime after military service.  The examiner 
opined that the veteran only reported occasional bouts with 
tinnitus and did not report continual tinnitus from service, 
and that it was not likely that the veteran's tinnitus is 
related to his military service.

Based on the evidence presented, the Board finds that service 
connection for tinnitus is not warranted.  There is no 
evidence of a chronic tinnitus disability shown by service 
medical records, nor medical evidence of record linking a 
chronic tinnitus disability to service.  Without such 
evidence, the rule regarding the benefit of reasonable doubt 
does not apply because the preponderance of the evidence is 
against the veteran's claim.  Therefore, service connection 
for tinnitus is denied.

B.  Nicotine dependence

The veteran's service medical records are negative for any 
findings for nicotine dependence.

Treatment records from VAMC Grand Island dated January 1989 
to June 1998 were considered.  A March 1997 entry reported 
that the veteran quit smoking some 30 years ago.

The veteran underwent a VA examination in December 2001.  The 
veteran reported having begun smoking when he was about 16 or 
17.  He joined the military when he was 18 years old.  He 
stated that he smoked less than one pack of cigarettes per 
day and said that because cigarettes were so cheap when he 
was in the military, it made him continue to smoke.  He had 
quit smoking about 35 years ago.  Following physical 
examination, the diagnosis was nicotine dependence in the 
past.  The examiner commented that the veteran's nicotine 
dependence started about one to two years prior to military 
service, and that he continued to smoke throughout the years 
until quitting 35 years ago.

The Board finds that service connection for nicotine 
dependence is not warranted.  The evidence in the claims file 
does not indicate that nicotine dependence occurred in or was 
caused by the veteran's military service.  The veteran 
indicated that he began to smoke about two years prior to 
entering the service, and continued to smoke throughout 
because cigarettes were affordable.  The RO, in its July 2001 
letter, gave the veteran the opportunity to provide any 
additional evidence with regard to his nicotine dependence, 
but the veteran did not furnish any additional evidence.  The 
competent clinical evidence of record relates the onset of 
nicotine dependence to prior to service.  As such, the 
preponderance of the evidence is against the claim.  
Therefore, service connection for nicotine dependence is 
denied.

C.  Back condition

The veteran's service medical records show no findings or 
complaints regarding any back condition or degenerative joint 
disease of the lumbar spine while in service.

Treatment records from VAMC Grand Island dated January 1989 
to June 1998 indicate degenerative joint disease of the 
lumbar spine.  

The veteran underwent a VA examination in December 2001.  The 
veteran denied having a back injury while on active duty.  He 
stated that he may have injured his back about seven to eight 
years ago and underwent physical therapy at the VAMC.  The 
examiner stated that he could not find any documentation of 
physical therapy visits in the veteran's file.  The examiner 
reported that the diagnosis was occasional episodes of 
mechanical low back strain.  The examiner opined that, since 
the veteran did not remember having any back injury while in 
service, the veteran's back problems did not appear to be 
related to his time in service.  Following additional back x-
rays, the veteran was diagnosed as having spondylosis and 
scoliosis of the lumbar spine with an old compression 
deformity of T11 noted.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for a back condition.  The veteran denied having a back 
injury while in service, and there is no evidence to show 
that a service-connected permanent residual or chronic 
disability resulted or was caused by some experience while in 
service.  

D.  Respiratory condition as secondary to nicotine dependence 
acquired in service

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of a chronic respiratory 
condition.

The veteran underwent a VA examination in December 2001.  
Pulmonary function testing showed minimal obstructive lung 
defect along with a mild restrictive lung defect.  The 
examiner diagnosed the veteran as having no specific lung 
disease.  The examiner also stated that since the veteran did 
start smoking prior to his military career and continued 
throughout, the changes in his pulmonary function testing may 
be related to the long history of smoking.

Based on the evidence provided, the Board finds that service 
connection for a respiratory condition as secondary to 
nicotine dependence acquired in service is denied.  As 
discussed above, the competent evidence does not show that 
any nicotine dependence was acquired in service.  The 
evidence shows that the veteran began smoking prior to his 
military career and continued throughout until he quit about 
35 years ago, and a VA physician has clinically opined the 
veteran has nicotine dependence that had its onset prior to 
service.  Service connection for a respiratory condition is 
denied because the preponderance of the evidence is against a 
finding that the veteran acquired a chronic respiratory 
disability due to nicotine dependence acquired in service.


E.  Respiratory condition, to include as a result of asbestos 
exposure

The veteran's service medical records are silent for any 
findings of a respiratory condition.  The veteran's military 
personnel records indicate that he was a fireman first class.  
The National Personnel Records Center (NPRC) stated that 
there was no way of determining to what extent the veteran 
was exposed to asbestos during service.  General 
specifications of ships during the veteran's period of 
service had required heated surfaces to be covered with an 
insulating material, and it was highly probable that asbestos 
products were used to achieve such.  The items which required 
insulation were piping, flanges, valves, fittings, machinery, 
boilers, evaporators, and heaters.  The veteran's occupation 
was a Seaman, and the probability of exposure to asbestos was 
minimal.  A positive statement that the veteran was or was 
not exposed to asbestos could not be made.

Treatment records from VAMC Grand Island dated January 1989 
to June 1998 show the veteran having received treatment for 
chronic sinusitis, allergic rhinitis, and bronchitis.  There 
is no record of treatment for a disease associated with 
asbestos exposure.

The veteran underwent a VA examination in December 2001.  The 
veteran stated that he was exposed to asbestos in barracks he 
was staying in between 1946 and 1947.  His medical history 
included an occasional cough which was slightly productive of 
scant gray sputum.  He denied any hemoptysis or anorexia but 
did get mild dyspnea on exertion when he goes up stairs.  He 
was not asthmatic, took no treatment for the lungs and has 
never been hospitalized.  The veteran also stated that he had 
never been diagnosed with any specific lung disease.  The 
examiner stated that he had reviewed the veteran's file and 
could not find any evidence of asbestosis, chronic 
obstructive pulmonary disease or congestive heart failure.  
Pulmonary function testing that day showed minimal 
obstructive lung defect along with a mild restrictive lung 
defect.  The examiner noted that x-rays in October 2000, 
showed bibasilar fibrointersitial thickening, but other chest 
x-rays were normal and did not show this finding.  The 
diagnosis was no current evidence of any specific lung 
disease.  The examiner commented that while the October 2000 
x-ray findings were consistent with asbestosis, no specific 
asbestosis changes were noted on any chest x-rays.  X-rays at 
the time of the examination showed the veteran to be status 
post sternotomy and probably having chronic pulmonary 
disease.  It was clinically opined that no current diagnosed 
respiratory disability was noted at that time.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases. Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. 

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

The evidence presented in this case does not show that the 
veteran has asbestosis or an asbestos-related respiratory 
disease.  Nor is there any competent medical evidence of 
record that indicates a relationship between any incident of 
service, to include asbestos exposure, and any current 
chronic pulmonary disease.  Therefore, the preponderance of 
the evidence is against service connection for a respiratory 
condition, to include as being due to asbestos exposure.


ORDER

Service connection for tinnitus is denied.

Service connection for nicotine dependence is denied.

Service connection for a back condition is denied.

Service connection for a respiratory condition as secondary 
to nicotine dependence acquired in service is denied.

Service connection for a respiratory condition, to include as 
a result of asbestos exposure, is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

